Citation Nr: 0401253	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  99-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, rated as 20 percent disabling prior to June 10, 
1999.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, rated as 30 percent disabling after June 9, 
1999.  

4.  Entitlement to an increased evaluation for amputation of 
the distal phalanges, second and third fingers, of the right 
hand, currently rated as 20 percent disabling.

5.  Entitlement to a compensable evaluation for a scar of the 
right flank due to a urethral lithotomy.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1957, and from September 1961 to May 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Reno, 
Nevada.  

In November 2000, the issues then before the Board were 
entitlement to an increased evaluation for hypertension and a 
TDIU.  At that time, the Board remanded the case to the RO 
for additional development.  During the pendency of the 
appeal, the RO further processed the veteran's request for 
increased evaluations for bilateral hearing loss, a scar, and 
finger amputations.  The claims were returned to the Board 
for appellate review and in April 2003, the Board remanded 
the case to the RO for procedural due process.  The case has 
since been returned to the Board for review.  At present, 
this appeal is denied in part and remanded in part to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
his part.

As the Board finds that further development is necessary with 
respect to the claims of an increased evaluation for 
amputation of the distal phalanges, second and third fingers, 
of the right hand, a compensable evaluation for a scar of the 
right flank due to a urethral lithotomy and TDIU), the issues 
will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the RO.

2.  The veteran's service-connected hypertension is not 
manifested by diastolic blood pressure measured above 120 or 
more.  

3.  Prior to June 10, 1999, the veteran had Level V hearing 
in the right ear and Level VI hearing in the left ear.

4.  After June 9, 1999, the veteran had Level VI hearing in 
the right ear and Level VII hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic 
Code 7101 (2003). 

2.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss prior to June 10, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.104, Diagnostic Code 6100 (1999). 

3.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss after June 9, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.104, Diagnostic Code 6100 (1999) and (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims folder reveals that in August 1998 the 
veteran, through his accredited representative, submitted a 
claim to the RO.  In that claim, the RO was asked to grant a 
TDIU along with increased ratings for all of the veteran's 
service-connected disabilities.  Upon receiving that claim, 
the RO processed two of the issues - the issue involving the 
TDIU and an increased evaluation for hypertension.  After the 
RO issued a decision on the merits of the veteran's claim (VA 
Form 21-6796, Rating Decision, February 8, 1999), the 
veteran's accredited representative contacted the RO in the 
form of a letter.  In that letter, the accredited 
representative reminded the RO that the veteran was not only 
seeking an increased evaluation for his hypertension, but he 
was also asking that his scar, bilateral hearing, and right 
hand disabilities be rated higher.  Subsequently, the RO 
issued a decision pertaining to those three disabilities in 
an August 1999 rating decision.  

In November 2000 the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible regarding the issues 
addressed in this decision.  VA must notify the veteran of 
evidence and information necessary to substantiate the claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claims by means of the discussions in the original rating 
decision and the subsequent statement of the case, 
supplemental statement of the case, and a VCAA letter dated 
May 2003.  Specifically, in those documents, the appellant 
has been told that he needed to submit evidence supporting 
his assertions that his disabilities are more disabling than 
currently rated and that they prevent him from obtaining and 
maintaining gainful employment.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA through the issuance of a letter in May 2003 that 
spelled out the requirements of the VCAA and what the VA 
would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  Additionally, in order to 
ensure that an adequate evaluation of the veteran's 
disability was procured and before the VA, the veteran 
underwent evaluations of his disabilities.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The 
veteran was also provided medical examinations in order to 
assess the severity of the disabilities at issue.  Although 
the veteran was provided with the opportunity to present 
testimony before the RO and/or the Board, he declined to 
participate in such a hearing.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinions with respect to his claim; the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone numerous 
examinations so that the VA would have a complete picture of 
the veteran's disabilities.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance in reference 
to the issues addressed in this appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal regarding 
the issues addressed in this decision, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2003).  With respect to the issue before the Board, the 
appeal does not stem from a disagreement with an evaluation 
assigned in connection with the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

A.  Hypertension

The disability rating criteria that has been used in this 
case may be found at 38 C.F.R. Part 4, Diagnostic Code 7101 
(2003).  This code, for hypertensive vascular disease, 
provides for a 10 percent rating when diastolic pressure is 
predominantly 100 or more or when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, or when 
systolic pressure is predominantly 160 or more.  A 20 percent 
evaluation is warranted for hypertension with diastolic 
pressure predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  If there is hypertension with 
diastolic pressure predominantly 120 or more, a 40 percent 
rating is in order.  A maximum schedular evaluation of 60 
percent is assigned when there is diastolic pressure 
predominantly 130 or more.  See 38 C.F.R. Part 4, Diagnostic 
Code 7101 (2003), Note 1(defining hypertension).

The veteran underwent a VA General Medical Examination in 
October 1998.  Before the examination, the veteran told the 
examiner that he was not taking any medications to control 
his hypertension because the previously prescribed 
medications caused an arrhythmia.  A single blood pressure 
reading was recorded, that of 196/112.  The veteran denied 
angina pectoris, intermittent claudication, or any other 
symptoms indicative of a more serious disability.  The final 
diagnosis was poorly controlled hypertension.  

A review of the VA medical treatment records reveals the 
following additional blood pressure readings:

Date
Blood Pressure Reading
March 1999
184/82
April 2000
174/88
August 2001
150/70
March 2002
153/84
May 2002
140/80

The veteran underwent a treadmill test in June 2002.  At that 
time, his resting blood pressure reading was measured at 
130/80.  His exercise blood pressure reading was measured at 
140/80, and the METS measurement was 10.  The doctor noted 
that the veteran was borderline for ischemia but that the 
veteran's blood pressure was normal in response to exercise.  
Another treadmill test was accomplished later in June 2002.  
The readings for that day were 140/90 (resting) and 220/100 
(exercise induced).  The METS measurement was again 10.  The 
examiner reported that the veteran experienced hypertensive 
blood pressure in response to the exercise testing.  The 
private medical records also indicate that when the veteran 
underwent his first treadmill testing at the beginning of 
June 2002, he also underwent an echo-cardiogram of the heart.  
The results of that examination were basically within normal 
limits.  

In December 2002, the veteran sat for another VA cardiology 
examination.  The veteran told the examiner that he was 
taking medications to control his hypertension.  He 
complained of chest pain and pressure while walking.  Three 
blood pressure readings were accomplished producing the 
following results:  166/90 mmHg, 144/92 mmHg, and 138/90.  
The examiner further wrote:

	. . . Fundiscopic examination shows 
mild arteriosclerotic changes, grade I.  
Venous pressure, the venous pressure is 
normal.  The carotid pulses are equal 
bilaterally.  No bruits are heard.  His 
lungs are clear.  There are no rales, 
rhonchi, or wheezes.  The patient is in 
sinus rhythm without murmur and systole 
or diastole.  The palpation of the 
pericardium reveals an enlargement of the 
left ventricle. . . . 

The final diagnosis was essential hypertension, poorly 
controlled.

A final examination was performed in September 2003.  The 
veteran admitted that besides elevated blood pressure 
readings, he was not suffering or experiencing any cardiac 
symptoms.  Blood pressure readings were obtained; they were 
120/74 mmHg, 110/64 mmHg, and 108/64 mmHg.  The doctor 
reported that the veteran's hypertension was nicely 
controlled.  

Based on the evidence of record, the Board finds a rating in 
excess of 20 percent under the criteria for this diagnostic 
code is not warranted.  The medical evidence does not 
indicate diastolic blood pressure findings predominantly 120 
or more.  In fact, examining the veteran's blood pressure 
readings since 1998 have decreased.  They have gone from 
being measured in the 110 range to the 60's and 70's ranges.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 (2003), whether or not 
they have been raised by the veteran or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the Board finds no provision upon 
which to assign a higher rating.  When all the evidence is 
assembled VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  The Board finds the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for hypertension.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected hypertension, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2003) are not met.



B.  Bilateral Hearing Loss

The record reveals that the veteran was originally granted 
service connection and assigned a noncompensable evaluation 
for this disability in September 1972.  The veteran's 
disability rating remained static until he submitted a claim 
for an increased evaluation in 1998.  

Following the veteran's claim for an increased evaluation, 
the veteran underwent a VA Audiology Examination in July 
1999.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
70
85
100
LEFT
60
65
60
80
105

Speech audiometry revealed speech recognition ability of 76 
percent in the left ear and 68 in the right ear.  The average 
pure tone thresholds reading, in decibels, for the right ear 
was 76 dB, and 77.5 dB for the left ear. 

The examiner wrote that the veteran was suffering from a 
moderately severe to profound sensorineural hearing loss in 
both ears.  

Another audiological examination was accomplished in April 
2003.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
75
90
LEFT
30
35
30
70
95

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
The average pure tone thresholds reading, in decibels, for 
the right ear was 56 dB, and 58 dB for the left ear.

While the veteran's claim was pending, new rating criteria 
for hearing loss became effective.  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities (Rating 
Schedule) and the current regulations. 

To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (2003); 38 C.F.R. § 4.85(b) 
and (e) (2003).  Tables VI and VII are reproduced below.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

TABLE VI

NUMBERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON
PURETONE THRESHOLD AVERGE AND SPEECH DISCRIMINATION

Puretone Threshold Average
% 
Disc
rim
0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI




TABLE VII
Percentage Evaluations for Hearing Impairment
(Diagnostic Code 6100)

LEVEL OF
HEARING
IN
BETTER
EAR
XI

100
*
(61
00)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
Lev
el 
of 
Hea
rin
g 
in 
Poo
rer 
Ear

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2003).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

In the present case, using the results from July 1999, which 
shows poorer hearing, the veteran has average hearing loss 
levels of 76 in the right ear, with a 68 percent word 
recognition score.  For the left ear, there is an average 
hearing loss level of 77.5, with a word recognition score of 
76.  Applying this data to Table VI of the Rating Schedule, 
the Roman numeric designation is V for the right ear, and VI 
for the left ear.  38 C.F.R. § 4.85, Table VI (2003).  When 
the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a 20 percent disability rating.  38 C.F.R. § 4.85, 
Table VII (2003).  

Nevertheless, the Board notes that VA changed the regulations 
pertaining to the evaluation of hearing loss and diseases of 
the ear effective June 10, 1999 - during the course of this 
appeal.  The revised regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of VA.  38 
C.F.R. § 4.85 (2003).  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.  38 C.F.R. § 4.87, 
Diagnostic Code 6100 (2003).

The regulations also provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2003) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2003), indicates that if pure 
tone thresholds in any four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second provision, that of 38 C.F.R. § 4.86(b) (2003), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  Table VIa is reproduced below.  The amended regulations 
changed the title of Table VIa from "Average Puretone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 
25202 (May 11, 1999).

TABLE VIA

NUMBERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON
PURETONE THRESHOLD AVERGE 

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
Numeric Designation
*This table is for use only as specified in 4.85 and 4.86.

In this instance, the Roman numeral designation for the right 
ear would be VI and the Roman numeral designation for the 
left ear would be VII.  If these numerics are compared with 
Table VII, the resulting percentage evaluation would be 30 
percent.  The effective date for this increase is June 10, 
1999, the date of the legislative change that allows for the 
increase.  However, there is no basis for assigning an 
increased disability rating for hearing loss than has already 
been assigned.  

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss is severe, and of his belief 
that it should therefore be rated higher than 20 percent 
prior to June 10, 1999, and higher than 30 percent disabling 
after June 9, 1999.  However, the Board is bound in its 
decisions by applicable provisions of law and regulations.  
See 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 19.5 (2003).  
In addition, the Court has explained that the assignment of 
disability ratings for hearing impairment is derived from a 
mechanical application of the Schedule to numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the mandated mechanical application of 
the Rating Schedule to the numeric designations assigned 
based on the reported audiometric evaluation does not warrant 
an evaluation more than discussed above.  Accordingly, the 
Board concludes that a rating more than 20 percent before 
June 10, 1999, and more than 30 percent after June 9, 1999, 
for bilateral hearing loss is not warranted.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected bilateral hearing loss, as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2003) are not met.


ORDER

An increased evaluation for hypertension is denied.  

An increased evaluation for bilateral hearing loss, rated as 
20 percent disabling prior to June 10, 1999, is denied.  

An increased evaluation for bilateral hearing loss, rated as 
30 percent disabling after June 9, 1999, is denied.  

REMAND

As noted on the front page of this decision, the veteran has 
appealed the rating that has been assigned for his residual 
scar that occurred when he was operated on for kidney stones.  
The veteran's skin disorder has been rated pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7805.  During the course of the veteran's appeal, the 
regulations governing the assignment of a disability rating 
for skin disorders have been changed.  The effective date of 
the change was August 30, 2002.  See 67 Fed. Reg. 49590, 
49596-99 (July 31, 2002).  

In this instance, the veteran has not been informed of the 
changes of the new schedule of ratings for the skin.  
Moreover, he has not undergone a medical examination that 
would take into account the criteria used under these new 
regulations.  As such, the claim must be remanded for another 
dermatological examination.  In other words, the Board 
believes that a new dermatology examination is required to 
assess the severity of the veteran's scar under the new 
rating criteria.

Additionally, in January 1973, the veteran was granted a 20 
percent disability rating for amputation of the distal 
phalanges of the second and third fingers of the right hand.  
[This means that approximately 1/3 of the veteran's two 
fingers are missing due to amputation.]  He was granted this 
rating pursuant to the rating criteria found at 38 C.F.R Part 
4, Diagnostic Code 5223 (1972).  

The Board notes that the RO did not rated the veteran 
pursuant the diagnostic codes addressing amputation of a 
portion of the middle and ring fingers of the hands (38 
C.F.R. Part 4, Diagnostic Codes 5154 and 5155).  Instead the 
amputation was rated, perhaps by analogy, to favorable 
ankylosis of two fingers.  Notwithstanding the previous 
action by the RO, the Board believes that the more 
appropriate and factually correct rating criteria to be used 
in this instance can be found at 38 C.F.R. Part 4, Diagnostic 
Codes 5154 and 5155 (2003).  The Board also notes that while 
it may disagree with the rating criteria that was used to 
rate the veteran's disability, the veteran's current 
numerical rating of 20 percent is protected pursuant to 38 
C.F.R. § 3.951 (2003).

Nevertheless, before the Board addresses this issue, the 
Board believes that the record should be clarified as to 
exactly which two fingers have been amputated.  In the 
veteran's service medical records there is a document, dated 
January 24, 1972, from a Second Lieutenant M. E. English, 
that states that the veteran lost the tip of his index and 
middle fingers.  This means that the veteran's first and 
second fingertips were amputated.  However, attached to that 
document is a medical report, dated March 13, 1957, which 
notes that the veteran's second and third fingers were 
affected by the amputation.  This would be the middle and 
ring fingers.  A review of the VA medical record, dated 
December 21, 1972, reports that the veteran amputated 
portions of the third and fourth fingers (the ring and 
pinky).  That same record also states that the veteran 
amputated his second and third fingers.  

Based on those records, the RO rated, as noted above, the 
disability pursuant to 38 C.F.R. Part 4, Diagnostic Code 5223 
(1972).  However, in reviewing the rating criteria, it 
appears that the RO found that the veteran had favorable 
ankylosis of the index and middle finger - actually the first 
and second finger.  The Board can only assume that this is 
how the RO rated the disability as 20 percent disabling.  

The claims folder reveals that the veteran was examined for 
his hand disability in July 1999 and April 2003.  Once again, 
there is confusion in these documents as to which fingers 
were actually amputated.  That is, were the index and middle 
amputated (finger one and two) or were the middle and ring 
fingers (finger two and three) amputated?  Neither 
examination is clear as to which fingers actually suffered 
the amputations.  Therefore, because there is confusion as to 
where the veteran's disability actually is located, which may 
in turn have an effect on what rating criteria is used to 
evaluate this disability, this issue is remanded to the RO 
for additional clarification.  

If it is determined that evaluations should be increased for 
the veteran's scar and hand disabilities, the increased 
evaluations would have an effect on whether the veteran's 
request for individual unemployability benefits is granted.  
Thus, this issue is also remanded for readjudication, if any, 
following completion of the requested development.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for a VA dermatological examination by an 
appropriate specialist in order to assess 
the current nature, severity, and 
characteristics of his service-connected 
flank scar.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under 
both the old and new regulations 
pertaining to skin disorders.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

2.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
appropriate specialist in order to assess 
the current nature, severity, and 
characteristics of his service-connected 
right hand disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
under both the old and new regulations 
pertaining to ankylosis.  

The examiner is instructed to 
specifically document which of the 
veteran's fingers have suffered 
amputation.  For reference, the index 
finger should be considered the first 
finger, the middle finger should be 
considered the second finger, the ring 
finger should be considered the third 
finger, and the pinky should be 
considered the fourth finger.  The thumb 
is to be referenced as the thumb and not 
the first finger of the hand.  If 
necessary, a picture of the veteran's 
right hand should be produced and 
included in the claims folder for future 
reference.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  

Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

4.  The RO must review the entire claims 
folder and ensure for the issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003) is fully complied with and 
satisfied.

After completion of the requested development, the RO should 
readjudicate the remaining issues on appeal.  After the above 
development has been completed, if any determination remains 
unfavorable, the veteran and his attorney should be given a 
supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.

No action is required of the veteran until he is contacted by 
the RO.  The purpose of this REMAND is to ensure due process 
and to obtain additional clarifying medical evidence.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



